Citation Nr: 1447066	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  13-25 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and if so, whether entitlement to service connection is warranted.  

2.  Entitlement to service connection for a headache condition.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from September 1960 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefits currently sought on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's currently diagnosed chronic muscle contraction headaches did not have its onset in service nor is it related to an injury or disease that occurred during service. 

2. The Board denied entitlement to service connection for a nervous condition in April 1968 and entitlement to service connection for an acquired psychiatric disorder in October 1990.  In an April 1995 rating decision, the RO declined to reopen the service connection claim.  The RO notified him of the determination and of his appellate rights.  The Veteran appealed the determination but withdrew the claim in July 1997.  

3. The evidence received since the April 1995 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  

CONCLUSIONS OF LAW

1. Chronic muscle contraction headache was not incurred in service or etiologically related to service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2. The April 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204 (2013).  

3. The evidence received since the April 1995 rating decision is new and material; the service connection claim for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Headaches

Duties to Assist and Notify 

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  VA has satisfied its notice requirement for the service connection claim for headaches in a January 2010 letter.  The January 2010 letter notified the Veteran of the elements of service connection, as well as information regarding the disability ratings and effective dates.  

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's service treatment records have been obtained and considered.  Pertinent private treatment records regarding treatment for headaches have been submitted, as well as pertinent records of VA treatment dated through 2010.  The Board notes that the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits.  VA attempted to obtain pertinent records in the possession of SSA but was informed by SSA in February 2007 that it could not locate any disability records for the Veteran.     

The Veteran was afforded a VA examination in April 2011 for his service connection claim for headaches.  The VA examiner reviewed the claims file, to include the service treatment records, and considered the Veteran's lay statements.  After conducting an appropriate evaluation of the Veteran, the examiner opined as to whether the Veteran's headache condition is related to service.  The VA examination report is adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and supported his conclusion with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
    
As such, VA has satisfied its duty to assist and notify and the Board can proceed with the adjudication of the claim.  

Service Connection Claim for Headaches 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Active military, naval, and air service includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a), 3.7(r) (2013).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran had active duty for training from September 1960 to February 1961.  He contends that he has a current headache condition that is related to service, to specifically include an October 1960 injury.  

The Veteran's entrance examination did not note a headache condition nor did the Veteran reveal a history of a headache condition on his August 1960 report of medical history.  In October 1960, the Veteran was hospitalized after falling down stairs and was diagnosed with a right sternocleidomastoid muscle strain and lumbo-sacral strain.  The Veteran was also hospitalized in January 1961 and was diagnosed with a personality disorder.  He denied a head injury at the time, although he reported that when he was approximately 15 or 16 years old, he had a wood tick removed from his head.  During that time, (age 15 or 16), he reported he experienced headaches for approximately four months and he reported that he still occasionally has headaches.  See January 10 and 31, 1961 records.  The Veteran also reported that he suffered a head injury in 1958 and that he experienced headaches after that incident.  See January 13, 1961 record.  While being observed in the hospital for his psychological issues, the Veteran also reported complaints of a headache.  See January 14, January 15, January 16, and February 12, 1961 records.  The Veteran's February 1961 separation examination report and report of medical history did not mention a headache condition or complaints of headaches.             

Post-service VA and private treatment records have been associated with the claims file and do not indicate that the Veteran has continuously reported complaints of headaches since service.  On his initial application for VA benefits received in 1966, the Veteran did not identify a headache disability and none were mentioned when he was examined for VA purposes in May 1966.  

In a November 1967 VA examination for another claim relating to psychiatric disability, the Veteran reported he had a headache at that time, but there was no indication this was an on-going problem dating from service.  The next notation of a complaint of headaches is not until the 1980s.  A November 1988 VA treatment record noted a complaint of headaches.  A January 1989 VA treatment record noted organic brain syndrome secondary to alcoholism and a seizure disorder but did not note a complaint of headaches.  Treatment records from the 1990s are negative for complaints of headaches.  

In August 2004, the Veteran's private treatment records noted a complaint of "acute head, neck and back pain."  The Veteran's physician noted that the Veteran described an October 1960 in-service injury and that the Veteran reported related problems since service.  The physician stated that the Veteran had a progressive degradation condition that is related to service and that the Veteran had a physical impairment consistent with his history of physical trauma.  Significantly, however, the Board notes that the physician diagnosed the Veteran with back and neck conditions, to include acute exacerbation of cervical sprain/strain syndrome with nyofascitis and radiculitis complicated by headaches.  The physician did not diagnosis the Veteran with a chronic headache disability. 

The Veteran's private treatment records from 2009 note reports of headaches, to include "off and on" left parietal headaches.  See June, July, September and November 2009 private treatment records.  VA treatment record dated January 2010 also noted a complaint of headaches.  The Board observes that additional private treatment records dated April 2010, May 2010, July 2010, December 2010, January 2011, and February 2011 note no complaints of headaches.      

In August 2009, K.S., the Veteran's private physician assistant, opined that after review of the Veteran's service medical records, he believed that the Veteran's headache condition is related to, or "possibly related," to his military service.  Initially, the Board notes that the pertinent question in determining a medical relationship between a disability and service is whether it is at least as likely as not related to service rather than whether it is "within the realm of possibility."  Furthermore, the evaluator does not provide an explanation to support his medical conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that among the factors for assessing the probative value of a medical opinion are the unequivocal nature of the opinion, a factually accurate predicate, and a reasoned analysis).  Accordingly, the Board cannot find this opinion to be highly probative.      

The Veteran was afforded a VA examination in April 2011.  The examiner reviewed the claims file and noted the Veteran's lay statements.  The Veteran reported that his headaches began when he fell and injured his back and neck in service in 1960 and that he has experienced headaches once or twice a day since the 1960 injury.  The examiner reviewed the pertinent medical evidence and diagnosed the Veteran with chronic muscle contraction headaches.  The examiner opined that the Veteran's headaches were not caused by or the result of service.  He reviewed the service medical records, to specifically include the records associated with the October 1960 injury, and noted that there was no report of head injury or loss of consciousness.  The examiner further reviewed the claims file and noted that there was no history of neurologic related hospitalization or surgery, and thus concluded the Veteran's in-service and post-service treatment records do not support the Veteran's lay statements.  The examiner highlighted the Veteran's statements that were recorded in his service treatment records, which report a history of headaches during his teenage years and after a 1958 injury.  In light of this information, the examiner concluded that the Veteran's headache condition was not related to service.  The Board finds this medical opinion to be adequate since the examiner reviewed the claims file and the lay statements and supported his medical conclusions with a thorough rationale.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the April 2011 VA examination report to have more probative weight than the August 2009 private medical opinion.   

The Board further notes that an undated and unsigned medical opinion is associated with the claims file.  It appears that this medical opinion may have been submitted with the September 2013 VA Form 9.  The opinion stated that the Veteran's headaches is the same condition that started or originated while the Veteran was on active duty based upon review of the service medical records.  The Board finds that it cannot assign greater probative weight to this opinion than the April 2011 VA examination report as the opinion does not provide a rationale to support its conclusion and since it is unclear to the Board whether the entire claims file was reviewed and considered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that among the factors for assessing the probative value of a medical opinion are the unequivocal nature of the opinion, a factually accurate predicate, and a reasoned analysis).       

The Board has acknowledged the Veteran's contentions that he has experienced headaches for 40 years since the October 1960 in-service injury.  Initially, the Board notes that although the Veteran is competent to describe the symptoms he experiences, he is not competent to attribute a medical disorder to a specific cause as he does not have the required medical training.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the first documented evidence regarding a complaint of headaches after separation from service is the November 1967 VA examination report, which the Board notes is approximately seven years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In addition, the Veteran affirmatively denied having frequent or severe headaches when reporting his medical history on the occasion of his service discharge.  Furthermore, the Board observes that the Veteran's lay contentions regarding the onset of his headache condition are inconsistent.  During service, the Veteran contended that he was bit by a tick and that he experienced headaches after that incident, as well as after an injury in 1958.  However, the Veteran asserted during his April 2011 VA examination that he experienced headaches daily since the in-service back and neck injury in 1960.  Moreover, the Veteran's VA and private treatment records do not support the allegation that the Veteran has experienced headaches daily since 1960.  See April 2010, May 2010, July 2010, December 2010, January 2011, and February 2011 treatment records.  The Board finds this to be probative evidence against the finding of a headache condition related to service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).  

Based upon the evidence of record, to include the probative April 2011 VA examination report, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a headache condition.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).     
  
New and Material Evidence Claim for Acquired Psychiatric Disorder

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

By way of background, the Board denied entitlement to service connection for a nervous condition in April 1968 on the basis that although the Veteran was hospitalized in a psychiatric ward during service and diagnosed with a personality disorder, a personality disorder is a congenital or developmental defect and is not a disease within the meaning of applicable legislation.  The Veteran submitted a claim to reopen and the Board denied entitlement to service connection for an acquired psychiatric disorder in October 1990 on the basis that the evidence of record submitted since the April 1968 Board decision does not show that an acquired psychiatric disorder was not incurred or aggravated during service.   

The Veteran then submitted a claim to reopen in February 1995.  In an April 1995 rating decision, the RO stated that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran again appealed the issue to the Board but withdrew the appeal in July 1997.  As such, the April 1995 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.204 (2013).  
  
Evidence submitted since the April 1995 rating decision includes VA and private treatment records which note a diagnosis of an anxiety disorder.  The evidence of record also includes May 2009, August 2009, and February 2012 statements from the Veteran's medical providers that indicate that this psychiatric condition is related to his military service.  This evidence is new and material as it was not of record in April 1995 and it provides an association between an acquired psychiatric disorder and service.  As this relates to an unestablished fact necessary to substantiate the claim. The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

Entitlement to service connection for a headache condition, to include chronic muscle contraction headaches, is denied.  

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; to this extent only, the claim is granted. 

REMAND

In this decision, the Board has reopened the claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran's service treatment records reveal that the Veteran's entrance examination noted no pertinent abnormalities.  In January 1961, the Veteran was admitted to a closed neuropsychiatric ward for examination and was diagnosed with a personality disorder.  January 1961 treatment records note that the Veteran's condition pre-existed service as the Veteran reported two incidents that occurred prior to his active duty for training.  Specifically, an "amnesic episode" when he was 15 or 16 years old and an injury in 1958 that resulted in behavior changes.  

After separation from service, the Veteran was again diagnosed with a personality disorder in November 1967.  The Veteran's treatment records from the 1980s are associated with the claims file and reveal a diagnosis of a generalized anxiety disorder.  The Veteran's recent treatment records note a diagnosis of anxiety, PTSD, and personality disorder.  The Veteran has also submitted medical opinions dated May 2009, August 2009, and February 2012 that indicate a relationship between the Veteran's mental disorder and service.  As such, the Board finds that a VA examination is warranted to determine the nature, onset, and etiology of the Veteran's acquired psychiatric disorder(s). 

Moreover, the Veteran has stated that he has been hospitalized for psychiatric conditions at VA Loch Raven, VA Baltimore, and a VA facility in Florida.  The Veteran has also identified mental health treatment at the Duke University Hospital from 1964 to 1967 and at the Walter P. Cater mental health center in Maryland in 1976.  With any necessary assistance from the Veteran, these historical records should be sought.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Gather any outstanding pertinent records of VA mental health treatment dated since July 2010.  Associate such records with the claims file.  

2.  Contact the Veteran to attempt to identify the dates of hospitalization for mental health treatment at Loch Raven, Baltimore, and a VA facility in Florida.  The RO should then request records regarding hospitalization for mental health treatment from these VA facilities.  Associate such records with the claims file, as well as any negative responses.  

3.  Ask the Veteran to identify any private treatment records he wishes to be considered in connection with his claim, to include mental health treatment from Duke University Hospital from 1964 to 1967 and the Walter P. Cater mental health center in Maryland from 1976.  Such records should be sought.  Associate any negative responses with the claims file.

4.  Then, schedule the Veteran for an appropriate VA examination to address the nature, onset, and etiology of any acquired psychiatric disorder found to be present.  

The examiner should conduct any appropriate tests and review the claims file, to include the Veteran's in-service treatment records, November 1967 VA examination report, post-service treatment records, and the May 2009, August 2009, and February 2012 private medical opinions.  

The examiner should then address the following: 

a) Diagnosis all of the acquired psychiatric disorders found to be present. 

b) Did the Veteran have an acquired psychiatric disorder during service that was not diagnosed, and if so, did it exist prior to service?  If it existed prior to service, did it undergo an increased in severity beyond its natural progression during service.

c) Is it at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to an in-service disease or injury?  

The examiner's opinions should be supported by medical rationale. 

5.  Then readjudicate the Veteran's claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). Thereafter, if indicated, the case must be returned to the Board for appellate disposition.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


